         Case 3:17-cv-00592-JWD-EWD          Document 71       05/30/19 Page 1 of 3



                   UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF LOUISIANA
TRINITY MEDICAL SERVICES, L.L.C.,  *
PERFORMANCE LABS, L.L.C., AND      *    CIVIL ACTION NO. 3:17-CV-00592
PRESTIGE HEALTHCARE SOLUTIONS, *
L.L.C.                             *    JUDGE DEGRAVELLES
v.                                 *
MERGE HEALTHCARE SOLUTIONS, INC.   *    MAG. JUDGE WILDER-DOOMES
************************** *
           SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
                MERGE’S RENEWED MOTION TO DISMISS

        Performance Labs, L.L.C. (“Performance”) and Prestige Healthcare Solutions, L.L.C.

(“Prestige,” and collectively with Performance and Trinity Medical Services, L.L.C.,

“Plaintiffs”), submit this brief supplemental memorandum attaching recent deposition testimony

that supports Performance’s and Prestige’s Opposition to Merge Healthcare Solutions, Inc.’s

(“Merge”) pending Motion to Dismiss, Doc. 39.

                                     INTRODUCTION

        In its renewed Motion to Dismiss, Merge contends that Plaintiffs cannot allege facts

establishing a contractual relationship between Performance, Prestige, and Merge. This argument

is flatly refuted by the May 16, 2019 deposition testimony of Ron Poe—formerly Merge’s

national sales representative—who emphasized he specifically knew of Performance and about

Performance’s intended use of the Merge LIS software when he marketed to Plaintiffs and

drafted Plaintiffs’ contract, and also traded emails regarding Prestige. Mr. Poe’s testimony

confirms Plaintiffs’ allegations that Merge always intended to—and did—establish a contractual

bond with Trinity, Performance, and Prestige. For these reasons, and the reasons stated in

Plaintiffs’ Opposition Memorandum, Merge’s renewed Motion to Dismiss must be denied.

            RON POE’S DEPOSITION TESTIMONY ESTABLISHES
    A CONTRACTUAL RELATIONSHIP WITH PERFORMANCE AND PRESTIGE

        To recall, Merge argues that Performance’s and Prestige’s redhibition and rescission



1437023v.2
         Case 3:17-cv-00592-JWD-EWD                     Document 71           05/30/19 Page 2 of 3



claims fail because these entities are not signatories to the January 2016 Sales Order. Doc. 39-1

at 6-7. Plaintiffs debunked this argument in their Opposition, explaining that a contract is simply

an agreement creating obligations among parties1; that such obligations require “mutual

consent,” formed through “offer and acceptance”2; and that “offer and acceptance may be made

orally, in writing, or by action or inaction that under the circumstances is clearly indicative of

consent.”3 Plaintiffs’ Opposition further identifies specific allegations in the Second Amended

Petition establishing Merge’s contractual obligations to Performance and Prestige. Doc. 41 at 3-

5.

         Now, Merge’s own salesman confirms Plaintiffs’ allegations. Prior to his retirement, Mr.

Poe was Merge’s national sales representative for the Merge LIS product; in this role, he was

solely responsible for marketing Merge LIS, and servicing all Merge LIS clients, including

Plaintiffs.4 Mr. Poe testified that when marketing to Plaintiffs in late 2015 (prior to drafting and

executing the January 2016 Sales Order) he knew that Trinity and Performance were separate

entities with separate financial statements and tax records5; that Performance would be deploying

Merge’s LIS software at its Mandeville lab6; and, further, that he traded emails stating that

Trinity’s activity occurred in its subsidiaries, specifically including Performance and Prestige.7


1
  Okuarume v. S. Univ. of New Orleans, 2017-0897 (La. App. 4 Cir. 4/25/18), 245 So. 3d 1260, 1264.
2
  Id. A valid contract also requires capacity to contract, a certain object, and lawful cause. Id. Merge disputes only
the mutual consent element, conceding that Performance and Prestige establish these three remaining elements.
3
  Id.
4
  Exhibit A, Excerpts of Deposition Testimony of Ron Poe (May 16, 2019) [hereinafter “Poe Deposition”], at 19:1-
3 (“Q. So were you the only sales representative at that point covering the whole country? A. At one point.”); id. at
81:8-84:5 (explaining that when marketing to and contracting with Plaintiffs, Mr. Poe was Merge’s “sole sales
representative”).
5
  Poe Deposition at 175:2-6 (“Q. So at the time you prepared this [in December 2015], you knew that Trinity
Medical Services, LLC and Performance Labs, LLC were separate entities, correct? A. Uh-huh, yes.”).
6
  Poe Deposition at 177:2-5 (“Q. And then the bottom right we see the Performance Lab [sic] site, that’s another site
where the software was to be deployed, correct? A. That’s correct.”).
7
  Poe Deposition at 195:13-17 (“Q. But my question is regarding the text of the email. Putting aside the attachments,
did you read this text, Performance, Lite and Prestige prior to responding to this email? A. I would say most likely I
did.”).
                                                          2
1437023v.2
         Case 3:17-cv-00592-JWD-EWD                   Document 71         05/30/19 Page 3 of 3



        Mr. Poe’s deposition testimony removes any doubt that by December 2015—prior to

contracting with Plaintiffs—Merge knew of Performance and about Performance’s intended use

of the Merge LIS software, and also received information regarding Prestige. In short, Mr. Poe’s

deposition testimony confirms Plaintiffs’ allegations that Merge established a contractual

relationship with Performance and Prestige, thus defeating Merge’s spurious challenge to

Performance’s and Prestige’s redhibition and rescission claims.

                                              CONCLUSION

        For these reasons, and those already stated in Plaintiffs’ original opposition

Memorandum, Doc. 41, Merge’s renewed motion to dismiss must be denied.8

                                                   Respectfully Submitted,

                                                    /s/ Jesse C. Stewart
                                                   James R. Swanson (18455)
                                                   Jason W. Burge (30420)
                                                   Jesse C. Stewart (36282)
                                                   FISHMAN HAYGOOD, LLP
                                                   201 St. Charles Avenue, 46th floor
                                                   New Orleans, Louisiana 70170-4600
                                                   Telephone: (504) 586-5252
                                                   Facsimile: (504) 586-5250
                                                   Attorneys for Plaintiffs Trinity Medical Services,
                                                   L.L.C., Performance Labs, L.L.C., and Prestige
                                                   Worldwide Leasing, L.L.C.


                                    CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing was served on all counsel of record via the Court’s

CM/ECF system.



                                                    /s/ Jesse C. Stewart
                                                   Jesse C. Stewart

8
 Alternatively, Plaintiffs again respectfully request the opportunity to amend to add specificity. See First Am.
Bankcard, Inc. v. Smart Bus. Tech., Inc., 178 F. Supp. 3d 390, 408 (E.D. La. 2016); Palmer Ventures, L.L.C. v.
Deutsche Bank, AG, No. 04-706, 2008 WL 11351623, at *3 (M.D. La. Apr. 29, 2008).
                                                       3
1437023v.2
